Citation Nr: 1643424	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic disability manifested by sleep impairment.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from June 1974 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2014.  This matter was originally on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a chronic disability manifested by sleep impairment.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

As noted above, in March 2014, the Board remanded the case for additional development which included scheduling the Veteran for a VA examination to determine the etiology of any sleep disability.  The Board specifically directed that the examiner address whether it was at least as likely as that (a) any current sleep disability, to include insomnia, is causally related to service; (b) any current sleep disability, to include insomnia, was proximately due to the Veteran's service-connected arteriosclerotic cardiovascular disease status post myocardial infraction and the medication he is prescribed; (c) any sleep disability, to include insomnia, has been aggravated by the Veteran's service-arteriosclerotic cardiovascular disease status post myocardial infraction and the medication he is prescribed; and (d) there are objectively verifiable signs or symptoms of sleep disturbances or fatigue which cannot be attributed to a known clinical diagnosis.

Additionally, there is now a new, recently service connected psychiatric disability that should also be considered in terms of secondary service connection.

In this case, although the Veteran underwent VA examination in May 2014, the examiner failed to address all the questions posed by the Board.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The case should be referred to an appropriate examiner for an addendum opinion regarding the etiology of the Veteran's claimed insomnia.  The examiner is specifically to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  The Veteran should be provided an additional VA examination if it is determined that one is needed.

The examiner should identify all current chronic sleep disorders; and for each disorder, the physician is requested to respond to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that such current sleep disability is causally related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that such current sleep disability is proximately due to a service-connected disability (arteriosclerotic cardiovascular disease, major depressive disorder, chronic back pain, hypertension, or patellofemoral pain syndrome of the knees) to include any medication prescribed for a service-connected disability? 

(c) Is it at least as likely as not (a 50% or higher degree of probability) that such current sleep disability has been aggravated by a service-connected disability to include any medication prescribed for a service-connected disability?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

(d) Are there objectively verifiable signs or symptoms of sleep disturbances or fatigue which cannot be attributed to a known clinical diagnosis?

2.  After the development requested has been completed, the addendum report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




